ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 1/25/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 4, with respect to Applicant’s cancelation of claims 1-10 and 20-24 have been fully considered and are persuasive.  The previous prior art rejections of claims 1-10 and 20-24 have been withdrawn. 

Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a method as claimed that includes, in combination with the claim(s) as a whole, advancing a catheter tube through a tubular member to a blockage in an esophagus and dislodging/coring a piece from the blockage and suctioning the piece through the catheter tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771